SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
87.1
CA 09-02432
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


KAI LIN, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

STRONG HEALTH, DEPARTMENT OF DENTISTRY,
UNIVERSITY OF ROCHESTER MEDICAL SCHOOL,
UNIVERSITY DENTAL FACULTY GROUP AND
DR. CARLO ERCOLI, DEFENDANTS-RESPONDENTS.
(AND ANOTHER ACTION.)
(APPEAL NO. 2.)


KAI LIN, PLAINTIFF-APPELLANT PRO SE.

OSBORN, REED & BURKE, LLP, ROCHESTER (CHRISTIAN C. CASINI OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Harold
L. Galloway, J.), entered August 12, 2009 in a dental malpractice
action. The order granted defendants’ cross motions for summary
judgment dismissing the amended complaint in action No. 1 and the
complaint in action No. 2 and denied the motion of plaintiff to compel
discovery.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Lin v Strong Health ([appeal No. 1] ___
AD3d ___ [Mar. 25, 2011]).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court